                                UNITED STATES DISTRICT COURT

                               NORTHERN DISTRICT OF CALIFORNIA


  JOVETTE BRYANT, et al.,                           Case No. 19-cv-00460-VC
                 Plaintiffs,
                                                    REFERRAL FOR PURPOSE OF
          v.                                        DETERMINING RELATIONSHIP
  CLEAN ENERGY EXPERTS, LLC,                        Dkt. Nos. 19, 20
                 Defendant.



       Pursuant to Civil Local Rule 3-12(c), the above-entitled case is hereby REFERRED to the

Honorable Judge Gonzalez Rogers for consideration of whether the case is related to Slovin v.

Sunrun, Inc., Case No. 4:15-cv-05340-YGR.

       The case management conference in Bryant v. Clean Energy Experts, LLC, is continued to

April 23, 2019, the updated joint case management statement is due by April 16, 2019, and the

parties’ stipulation to extend the time for Clean Energy Experts to respond to the Complaint is

granted. See Dkt. Nos. 19-20.



       IT IS SO ORDERED.

Dated: March 25, 2019

                                                ______________________________________
                                                VINCE CHHABRIA
                                                United States District Judge
